Citation Nr: 0906275	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.H. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to 
September 1969, including active duty service in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.  The Veteran 
testified at a video hearing in front of a Decision Review 
Officer (DRO) in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the claims file suggests that the RO 
has corroborated certain stressful events which occurred when 
the Veteran was stationed at Dong Ha CBT Base in August 1968.  
It appears from an April 2008 supplemental statement of the 
case that the RO has denied the Veteran's claim for lack of a 
medical diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2008).  

The claims file includes several VA outpatient treatment 
records which refer to PTSD.  The RO duly directed that a VA 
examination be conducted, and the record includes the report 
of a January 2008 examination by a psychologist.  The report 
refers to certain test results which suggest that the Veteran 
does not have PTSD, and others which suggest that PTSD may be 
in partial remission.  The examiner appears to conclude that 
the Veteran does not meet the criteria for PTSD, but instead 
has an anxiety disorder.  At one point, the examiner suggests 
that the anxiety disorder may be due to bereavement, but at 
another point the examiner states that some of the Veteran's 
symptoms are most likely the result of his military-based 
stressors.  The Board is unable to conclude that the January 
2008 examination report is adequate.  A comprehensive 
examination by a psychiatrist is appropriate to fully assist 
the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA PTSD examination, by a psychiatrist if 
possible.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should be  
informed of the details of the verified 
stressor.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
clearly report whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran suffers from 
PTSD related to the verified stressor.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




